Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/17/2020. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/10/2020 have been entered.
Priority
This application, Pub. No. US 2019/0064155 A1, filed 08/24/2018, Pub. No. US 2019/0064155 A1, claims benefit of US provisional application 62/552,557, filed 08/31/2017. 
Status of Claims
Claims 1-24 are currently pending.  Claims 1-23 have been originally pending and subject to election/restriction requirement mailed 09/12/2019.  Claims 13-21 have been withdrawn from consideration.  Claim 13 has been amended, as set forth in Applicant’s amendment filed 11/12/2019.  Claims 1, 3, 5, 7, 9, 10, 12, 22 and 23 have been amended, as set forth in Applicant’s amendment entered 04/03/2020.  Claims 1, 5, 7, 9, 10, 12, 17 and 22 have been amended, as set forth in Applicant’s amendment filed 07/10/2020.   allowed.
Information Disclosure Statement
The information disclosure statement, submitted on 07/10/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn Objections/Rejections
I.	The objection to the disclosure is withdrawn in view of Examiner’s amendment of the specification.
II.	The rejections of Claims 1-12, 22 and 23 set forth in the Final Office Action mailed 05/11/2020, are withdrawn in view of Applicant’s and Examiner’s amendment of the claims and Applicant’s argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interview with Daniel Hart on 02/23/2021.
Specification
Please amend page 3, paragraph [0007] of the specification as follows:
Cy 5.5® is a registered trademark of Amersham Bioscience Corporation, now GE Healthcare. Cyanine tandems of PerCP (e.g., PerCP-Cy5.5) can be excited with a standard 488 nm laser. For example, PerCP-Cy5.5 has a maximum fluorescence emission at a wavelength of 694 nm and unconjugated PerCP at a wave length of 677 nm. For immunophenotyping analysis, a PerCP-Cy moiety may be linked to an antibody that specifically binds to a desired target. However, a disadvantage of using PerCP fluorochromes is their inherent instability. PerCP formulations are typically stored at temperatures below 8° C. to maintain stability. Great care must be taken when using PerCP formulations or when transporting PerCP formulations, as the formulation will decompose at higher temperatures. If the transport of PerCP formulation is delayed or the PerCP formulation is accidentally left unrefrigerated, resulting in temperature increase, the PerCP fluorochrome rapidly decays. Since PerCP fluorochromes are provided to customers as liquid formulations having a known and labeled concentration, any degradation of the fluorochrome can lead to experimental error. Such an occurrence necessitates a new batch, which could cause a delay in medical diagnosis or prognosis.

Claims
In Claim 2, line 1, please delete “the conjugated fluorochrome” and insert -- the conjugated PerCP fluorochrome --. 
In Claim 3, lines 1-2, please delete “the conjugated fluorochrome” and insert -- the PerCP tandem fluorochrome --. 
In Claim 12, line 3, please delete “increased by at least about” and insert -- increased from about 4° C by at least about --. 
In Claim 14, line 1, please delete “the conjugated fluorochrome” and insert -- the conjugated PerCP fluorochrome --. 
Claim 15, line 1, please delete “the conjugated fluorochrome” and insert -- the PerCP tandem fluorochrome --. 
In Claim 22, line 2, please delete “a conjugated fluorochrome” and insert -- a conjugated PerCP fluorochrome --. 
In Claim 23, line 1, please delete “the conjugated fluorochrome” and insert -- the conjugated PerCP fluorochrome --. 

Claims 4, 16 and 24 are cancelled.
Rejoinder
Claim 1 is directed to an allowable product.  Claims 13-15 and 17-21, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action mailed on 09/12/2019, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-3, 5-15 and 17-23 are allowed and renumbered as Claims 1-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641